Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-18 are pending and examined on the merits.  The claims have been modified versus the abandoned parent to include a known device for delivering the product previously claimed.  As such the rejection largely mirrors that of the parent as directed to the same underlying product scope (and standard method of use thereof in treating/preventing thrombosis).
The examiner is open to interview at any time to advance prosecution on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitz et al., “Bio-responsive polymer hydrogels homeostatically regulate blood coagulation.”, Nat. Commun. 2013, 4:2168, 1-7 (cited in the IDS of 6/11/2018) in view of Baldwin (U.S. Publication No. 20130244975) and Franch et al. (U.S. Publication No. 2009/0264300); further in view of Olayo Gonzalez et al. (U.S. Publication No. 20100234488); and further in view of Broguiere (U.S. Publication No. 20190160202).
Regarding instant claims 7-8, Maitz teach bio-responsive polymer hydrogels wherein the non-peptide polymer PEG is bound to heparin via a known thrombin-cleavable peptide that when cleaved after the Arg residue releases heparin as needed when thrombin is present (but not when thrombin is not present; aka “bio-responsive”) to bind thrombin and thereby maintain the blood source free from clots.  Thus, Maitz teaches the same type of bio-responsive polymer hydrogel presently claimed but without heparin as the non-peptide polymer.
Maitz does not teach where the non-peptide polymer is heparin.  Baldwin teach hydrogels comprising heparin-PEG/hyaluronic acid (HA) conjugates comprising unfractionated heparin (see abstract, para’s 7, 49, as well as para 43).  Therefore, it would have been prima facie obvious to substitute the non-peptide polymer of PEG in Maitz with HA as Baldwin teaches such are interchangeable for conjugation with heparin in hydrogels.
Maitz does not teach where the thrombin-cleavable peptide is one of the peptides selected from instant peptide SEQ ID NOS: 1-4.  Franch fills this void by teaching that thrombin-cleavable peptides such as that instantly disclosed (instant peptide SEQ ID NO: 4, LVPAGS) are prima facie obvious by simple substitution to substitute one known thrombin-cleavable peptide like that of Maitz with another known thrombin-cleavable peptide, cleavable after the Arg residue, such as instantly claimed peptide SEQ ID NO: 4, as disclosed in Franch.  
As for the elected peptide SEQ ID NO: 1, while not found reasonably taught or suggested by the prior art or record, as claimed it is nevertheless and also rendered prima facie obvious for simple substitution as a thrombin-cleavable peptide here based on the intended functional effect and purpose here, absent further evidence.  Namely, based on the teachings of Maitz and Franch, it would appear that any peptide containing an Arg residue is cleavable after that residue by thrombin, rendering elected instant peptide SEQ ID NO: 1 - which contains an Arg residue - as an Arg-bearing peptide equally open to simple substitution as thrombin-cleavable peptide (or instant SEQ ID NOS: 2-3), like any other peptide containing an Arg residue.  This is further in view of the support and teachings of Olayo Gonzalez et al., previously of record, taught that a hydrogel comprising a peptide comprising the thrombin cleavable dipeptide segment of Arg-Gly: [0010] The biocompatible hydrogel of poly[N-(2-hydripropil) methacrylamide] (PHPMA), with a cell adhesion region of fibronectin Arg-Gly and Asp was synthesized [].  Elected peptide SEQ ID NO: 1 contains an Arg residue as Maitz teach thrombin cleaves peptides after and Olayo-Gonzalez further teach a peptide comprising the dipeptide Arg-Gly is cleavable by thrombin which elected peptide SEQ ID NO: 1 has.  Thus, any other amino acids on either side of an Arg or Ar-Gly will still be cleavable by thrombin based on these teachings.  Thus, employing a peptide such as elected peptide SEQ ID NO: 1 with Arg and Arg-Gly – or any other peptide prima facie obvious to be cleaved by thrombin.  Absent evidence to the contrary as to why such would not have been, e.g. some unexpected result with the latter (e.g. peptide SEQ ID NOS: 1-4), but as no test data was uncovered testing peptide SEQ ID NO: 4, or elected peptide SEQ ID NO: 1 (or any of the 4 peptides instantly claimed), post-filing data be explored in this regard if applicant has in hand or plans to pursue.
	Therefore, instant claims 7-8 and 10-18 are prima facie obvious over the combination above with the addition of a known transport device (microneedle), art-recognized within the field of use, for standard use of treating/preventing thrombosis.
Regarding instant claims 9, Maitz does not expressly teach where the hyaluronic acid is methacrylated and the heparin is unfractionated.  Broguiere expressly teach hydrogels comprising methacylated HA and unfractionated heparain (see title, para’s 2 and 41).  Further Baldwin, cited above, also teach hydrogels comprising heparin-PEG/hyaluronic acid conjugates  comprising unfractionated heparain (see abstract, para 43).  Therefore, it would have been prima facie obvious to use these known forms of HA and heparin in Maitz as represented by the hydrogels of Broguiere and Baldwin employing the same.
Thus, the claimed invention is prima facie obvious over the combination above.
 
Prior Art Made of Record But Not Needed to Be Relied Upon, Previously of Record
Schmaier et al. (U.S. Patent No. 6,544,750) teach by example a peptide comprising instant thrombin-cleavable peptide SEQ ID NO: 3 (claim 11) that may be in composition with heparin (col. 14, line 16), but without any teaching or suggestion of binding the heparin and then further a non-peptidic polymer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654